Citation Nr: 0016311	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cancer of the larynx 
and lip, including cancer secondary to a nicotine dependence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1946 to June 1947.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDINGS OF FACT

1.  There is no medical evidence linking cancer of the larynx 
and lip to service.  

2.  There is no medical evidence that the veteran suffered 
from a nicotine dependence in service.  

3.  There is no medical evidence linking cancer of the larynx 
and lip to a nicotine dependence.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
cancer of the larynx and lip, including cancer secondary to a 
nicotine dependence, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A number of diseases, including malignant 
tumors, are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence the Board finds that the appellant's claim is not 
substantiated by competent evidence, and as such it fails to 
meet the threshold requirement.  Therefore, the Board 
concludes that the appellant's claim is not well grounded.

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

The veteran contends that he was treated for cancer of the 
larynx and cancer of the lip and that these cancers are the 
result of cigarette smoking that had its onset in service.  
In support of these claims he has submitted lay statements, 
including his own.  The veteran has indicated, in an October 
1997 statement, that his smoking began in 1946 during basic 
training and that he continued smoking until he was diagnosed 
with cancer in February 1980.  Statements from the veteran's 
family members submitted in October 1997 reflect that the 
veteran did not smoke prior to entering service and that, 
according to one statement, the veteran returned from service 
"addicted to cigarettes."   

A discharge report from a private hospital, prepared by D. W. 
Nelson, M.D., reflects that the veteran was hospitalized from 
January 1980 until February 1980, during which time he 
underwent surgery in connection with carcinoma of the larynx.  
The veteran was noted to have a history of smoking for many 
years with out any reference to service.  In addition, an 
August 1995 entry reflects that the veteran, in July of that 
year, was treated for a lesion of the lower lip characterized 
as squamous cell carcinoma in situ.  

The Board assumes for purposes of analysis the credibility of 
the statements provided by the veteran and his family 
members.  However, the evidence before the Board, although it 
establishes the existence of a current disability, is 
insufficient to render the veteran's claim well grounded 
because there is no medical evidence linking the veteran's 
cancers to service.  

The Board observes that the General Counsel has previously 
addressed the issue of entitlement to service connection for 
a disorder secondary to smoking in service. Pursuant to 
provisions applicable to claims, such as this one, filed 
prior to June 9, 1998, nicotine dependence may be treated as 
a disease for which service connection may be granted.  See 
USB Letter 20-97-14 (Jul. 24, 1997); see also 38 U.S.C.A. 
1103.  Also, service connection may be granted for a tobacco-
related disability on the basis that the disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  VAOPGCPREC 19-97 (May 13, 1997).  
A determination as to whether service connection is warranted 
for a disability or death attributable to tobacco use 
subsequent to military service depends upon whether post-
service tobacco use resulted from nicotine dependence arising 
in service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a) (1999).  VAOPGCPREC 19-97 at 
3.  This determination depends upon whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of a 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id. at 5.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id. at 6, 7.  See also VAOPGPREC 2-93 (Jan. 13, 1993).

Moreover, in Davis v. West, 13 Vet. App. 178 (1999), the 
Court upheld a Board determination that a claim for service 
connection for the cause of the veteran's death was not well 
grounded where there was a history of smoking both in and 
after service and where there was a medical opinion relating 
the veteran's death to smoking.  In so holding, the Court 
observed that the medical opinion did not differentiate 
between the effects of smoking during service and the 
intercurrent effects of smoking after the veteran's 
separation from service.  The Court, in  that case, noted 
that there was no medical evidence that suggested an 
etiological relationship between the veteran's cancer and in-
service smoking.  The medical evidence, furthermore, did not 
reflect a diagnosis of nicotine dependence during service.  
Without a medical opinion linking the veteran's death to in-
service smoking or to nicotine dependence during service, the 
claim, according to the Court, was not well grounded.

In the case at hand, service medical records are devoid of 
any reference to cancer in service, and there is no medical 
evidence of cancer within a year of the veteran's separation 
from service.  Furthermore, there is no medical opinion 
suggesting that the veteran's cancer had its onset in service 
or that it is related to an incident that occurred during 
service, including smoking during service.  In addition, 
there is no medical opinion that the veteran suffered from a 
nicotine dependence during service, let alone that the 
veteran's cancer is etiologically related to that nicotine 
dependence.  The veteran's representative has referred to the 
medical opinion of D. W. Nelson, M.D., as supporting the 
claim.  This physician reported the diagnosis of carcinoma of 
the larynx and that the veteran had a history of smoking for 
any years, but there was no opinion linking the veteran's 
smoking or the cancer to service.  Although a member of the 
veteran's family has indicated that the veteran was 
"addicted" to cigarettes upon his return from service, 
"where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
section 5107(a)."  Caluza, 7 Vet. App. at 504.  Without a 
medical opinion linking the veteran's cancer to service or to 
in-service smoking, the veteran's claim for service 
connection for cancer of the larynx and lip is not well 
grounded.  

ORDER

A claim for service connection for cancer of the larynx and 
lip is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

